Appeal by the defen*471dant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), entered November 17, 2003, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the court improperly referenced his grand jury testimony because his objections “were followed by curative instructions, subsequent to which the defendant did not ask for further curative instructions, or move for a mistrial (see CPL 470.05 [2]; People v Rosario, 195 AD2d 577 [1993])” (People v Scoon, 303 AD2d 525 [2003]). In any event, the defendant’s argument is without merit (cf. People v Logan, 221 AD2d 662, 663 [1995]).
The defendant’s contention that the Supreme Court’s jury instruction with respect to jurors taking notes was deficient is unpreserved for appellate review (see CPL 470.05 [2]). In any event, this contention is without merit (see People v Tucker, 153 AD2d 164, 168 [1990], affd 77 NY2d 861 [1991]).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Ulysse, 25 AD3d 814 [2006], lv denied 6 NY3d 853 [2006]).
The sentence imposed was not excessive (see People v Leo, 255 AD2d 458, 459 [1998]; People v Jackson, 208 AD2d 862, 863 [1994]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Santucci, Luciano and Rivera, JJ., concur.